DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 05/20/2022.
Claims 1-4, 8-11, 14, 16, 17, and 19-20 have been amended.
Claims 12, 13, and 15 have been cancelled.
Claims 1-11, 14, and 16-20 are currently pending and have been examined.
This action is FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 rejected under 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/20/2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

Applicant argues #1:
Prong 1 of Step 2A 
The Office argues that the claims fall within the methods of organizing human activity grouping as the claimed subject matter relate to determining a rating factor as related to insurance underwriting. Office Action, pg. 4. Initially, Applicant notes that the claims are not merely organizing human activity as it relates to insurance underwriting. The claimed technology involves using a trained machine learning model to determine subregions having real properties with a shared profile and determining a customized geometric shape associated with each subregion using the machine learning model. This is not merely organizing human activity as it related to insurance underwriting.
Further, as the MPEP acknowledges, "software is not automatically an abstract idea" and "[t]he term 'certain' qualifies the 'certain methods of organizing human activity' grouping as a reminder of several important points." MPEP 2106.04(a)-(a)(2)(II). "First, not all methods of organizing human activity are abstract ideas." MPEP 2106.04(a)-(a)(2)(II). As such, even if the claims were directed to a method of organizing human activity, which the Applicant denies, that alone is insufficient to render the claims as reciting an abstract under Prong 1 of Step 2A. Instead, the MPEP emphasizes that the term 'certain' is a reminder that "this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances." Id. (emphasis added).
The MPEP is explicit that the subgrouping of "'managing personal behavior or relationships or interactions' between people includes social activities, teaching, and following rules or instructions." MPEP 2106.04(a)-(a)(2)(II)(C) (emphasis added). Even if the claimed technology were to be limited to organizing human activity, which the Applicant denies, this is not a social activity, teaching, or following rules or instructions. Additionally, this is not a basic, longstanding practice or other fundamental activity performed by humans for hundreds of years, such that it is a building block in some aspect of human society or interaction.
Accordingly, claims 1-20 do not recite a judicial exception and are eligible at Prong 1 of Step 2A. For at least these reasons, claims 1-20 recite patentable subject matter.


Examiners response:
The Examiner respectfully disagrees, with regards to using a trained machine learning model to determine subregions having real properties with a shared profile and determining a customized geometric shape associated with each subregion using the machine learning model, this is merely using the model (and computer) as tools for performing abstract processes of analyzing data, the model is recited at a highly generic level such that it amounts to a generic computer component used as a tool to perform generic data processing, akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
With regards to applicant’s arguments that the claims do not recite an abstract idea in the organizing human activity category of ideas, the Examiner respectfully disagrees, the claims are directed towards analyzing and organizing information related to properties in a geographic region, and then using this information to generate and provide a rating a factor for the property, this falls into the fundamental economic practices (insurance) as well a commercial and legal interaction, but for the recitation of generic computer components.  Examiner also notes, the claims in the 101 rejection were grouped in the fundamental economic practices, as determining a rating factor falls within the fundamental economic practices (insurance).
With regards to applicant’s arguments that the claims are not directed towards a basic, longstanding practice or other fundamental activity performed by humans for hundreds of years, the courts have used the phrases "fundamental economic practices" or "fundamental economic concepts" to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term "fundamental" is used in the sense of being foundational or basic, and not in the sense of necessarily being "old" or "well-known." See, e.g., In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (see MPEP 2106.04(a)(2)). “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” (MPEP 2106.04(I)).
	For the reasons above, applicant’s arguments are not persuasive. 
Applicant argues #2:
Prong 2 of Step 2A 
The Applicant respectfully submits that the eligibility analysis should conclude at Prong 1 of Step 2A because the claims do not recite subject matter within any the enumerated groupings of abstract ideas. However, even assuming arguendo that the analysis properly continues to Prong 2 of Step 2A, the claims are eligible because the Office fails to prove that the claims as a whole are not integrated into a practical application at Prong 2.
The MPEP is emphatic that the Supreme Court has long distinguished between principles themselves that are patent ineligible and the integration of those principles into practical applications that are patent eligible. MPEP 2106.04(d). "A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id.
Examples of where claimed subject matter is integrated into a practical application include: where the claimed element(s) reflect an improvement in the functioning of a computer or an improvement to other technology or technical field; or where the claimed element(s) are applied or used in some meaningful way beyond generally linking use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize an exception. Id. The MPEP is explicit that it is critical that examiners consider the claim as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception." Id.
Independent claims 1 and 14 each provide improvements to the technical field of geographic region analysis using machine learning to generate customized geometric shapes of subregions having a shared profile. The Specification details that the challenges associated with analyzing geographical regions given the constant change of utilization of such regions.
Specification, at par. [03]. Thus, the claimed subject matter provides an efficient system for analyzing geographical regions using a trained machine learning model.
Thus, even if the independent claims were to recite a judicial exception, including a method of organizing human activity, which the Applicant denies, each of independent claims recites a practical application that improves the technology of geographical region analysis. Further, the claimed subject matter is applied or used in a meaningful way beyond merely linking use to a particular technological environment, such that it is not a drafting effort to monopolize the field of geographical region analysis, let alone monopolize a judicial exception, such as a method of organizing human activity. Indeed, independent claims do not preclude a number of other methods of analyzing geographical regions outside of the specific operations and features recited in independent claims.
As such, each of independent claims is not directed to a judicial exception and thus recites patentable subject matter. For at least this reason, independent claim 1 and 14 and those claims depending respectively therefrom are eligible at Prong 2 of Step 2A.

Examiners response:
The Examiner respectfully disagrees, In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).  Here, the computer and model are merely being used as tools to perform generic data processing, akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and does not represent an improvement to the tools themselves.
Further, in sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities . . . or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  The claims of the instant application do not enable computers to operate more quickly or efficiently, nor do they solve any technological problem. They merely recite using the generic computer components and machine learning model to analyze and organize information related to properties in a geographic region, and then using this information to generate and provide a rating a factor for the property, which is well-within the capabilities of computer (performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values).  
For the reasons above, applicant’s arguments are not persuasive.
Applicant argues #3:
Step 2B 
The Applicant respectfully submits that the Office improperly triggered analysis under Step 2B and that the claims are eligible under the analysis of Step 2A. However, even assuming arguendo that the claims are directed to a judicial exception, which the Applicant denies, the Office failed to show that the claims are not eligible at Step 2B.
The MPEP is explicit that "an examiner should determine that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." MPEP 2106.05(d). An element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with particular evidence demonstrating the contrary. Id. Nothing in the record supports a finding that any of the features recited in independent claims are widely prevalent or in common use in the industry. This is particularly true when the features recited in independent claims are taken as a whole.
For example, independent claim 1 recites, inter alia, "associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model", independent claim 11 recites, inter alia, "associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model", and independent claim 20 recites, inter alia, "associate, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model." Nothing supports a finding that these elements are well- understood, routine, or conventional, particularly when taken in context of the claims as a whole.
As such, each of independent claims recite significantly more than a judicial exception and thus recites patentable subject matter. For at least this reason, independent claims and those claims depending respectively therefrom are eligible at Step 2B. 
For at least the reasons detailed above, the claims are eligible under 35 U.S.C. §101. Withdrawal of the rejection and allowance are respectfully requested. Withdrawal of the rejection and allowance are respectfully requested.

Examiners response:
Examiner respectfully disagrees, the steps above in claims 1, 11, and 20 amounts to no more than mere instructions to apply the exception using generic computer components and using the computer and model to perform electronic record keeping tasks, and repetitive calculations, which are well within the capabilities of a computer (see MPEP 2106.05(d)(ii).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection is hereby maintained.  
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards an apparatus, method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea(s), while varying in scope, is recited in the claims, in claims 1, 11, and 20 in part, by:
Claim 1 recites:
determining, for a geographic region and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape;
associating, with the geographic region, the geometric shapes corresponding to the plurality of sub-regions in the geographic region;
associating, with each geometric shape, a rating factor for the real properties located within the sub-region corresponding to the geometric shape;
storing the geometric shapes and the associated rating factors;
generating, based on the rating factor and for the real properties located within the sub-region, an output; and
providing, based on the geometric shape, the generated output.

Claim 11 recites:
determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associating, with each sub-region, a collection of coordinate pairs, wherein the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape;
receive a request for a recommendation associated with a property, wherein the request includes an address associated with the property;
convert the address to address coordinates comprising a latitude and a longitude, wherein the address coordinates correspond to a geolocation of the property;
match the address coordinates with one of the geometric shapes corresponding to the plurality of sub-regions;
retrieve, based on the one of the geometric shapes, an associated rating factor; and
in response to the request, provide, based on the rating factor, an indication of an available recommendation.

And claim 20 recites
determine, for a geographic region and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associate, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape;
associate, with the geographic region, geometric shapes corresponding to the plurality of sub-regions in the geographic region;
associate, with each geometric shape, a timestamp, and a rating factor associated with the timestamp, wherein the rating factor is for a product available for the real properties located within the sub-region corresponding to the geometric shape;
store the geometric shapes, the associated timestamps, and the associated rating factors;
generate, for each geometric shape and based on the rating factor, an output; and
provide, based on the associated timestamp, the generated output.

The steps above in Step 2A Prong 1 under the broadest reasonable interpretation covers fundamental economic principles or practices (including insurance, mitigating risk, and hedging) but for the recitation of generic computer components in that the claims are directed towards determining a rating factor as related to insurance underwriting based on the geolocation data.   That is other than reciting a computing device, a database, a graphical user interface, a machine learning model, an apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media nothing in the claim elements are directed towards anything other than fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing device, a database, a graphical user interface, a machine learning model, an apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media.  The computing device, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the computing device, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media to perform the steps of  above in claims 1, 11, and 20 amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites receiving a request for a for a recommendation, providing the response, and storing, updating, and retrieving information from the database to look up the rating factors based location data.  The using and training of the machine learning model (as claimed in claim 6) is recited at a highly generic level such that it amounts to merely using the computer and model as a tool to perform generic data processing, akin to performing repetitive calculations (akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values).  Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-5, 7-10, 14, and 16-19 further define the abstract concept and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Claims 6 merely recites training a machine learning model to determine the plurality of sub-regions, this is reciting at a high-level training the model, describing the technical environment in which the idea is being limited to and using the computer to perform repetitive calculations to train the model in a highly generic manner. The use of a user interface in claim 2 is generally linking the use of the judicial exemption to a particular technical computing environment (computers for displaying the results).  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Patent Application Publication 20140310162), “Collins” in view of Eder, et al. (US Patent Application Publication 20210279957, with priority to provisional application 62/986,061 filed Mar. 6, 2020), “Eder”.
As per claim 1, Collins discloses:
A method comprising: [0026]
determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile; see fig. 2A, showing polygons 210 (akin to regions and sub-regions) for a location (akin to the geographic region) having one or more structures 216 [0049-0052], [0075], [0093] In some embodiments, various rules and/or logic may be implemented, consulted, defined, and/or determined with respect to determining whether a given location is unique and/or whether and/or to what extent the location bears a relationship to one or more other locations. Referring to FIG. 3D, for example, a block diagram of an example rule set 342 of the system 300 according to some embodiments is shown. The example rule set 342 may, for example, provide guidance regarding how likely a particular outcome may be with respect to incoming and/or stored data. Assume, for example, that data descriptive of one or more locations and/or locational elements is already stored in a database (e.g., one or more of the example data storage structures 340a-c; otherwise, not shown in FIG. 3A, FIG. 3B, FIG. 3C, and/or FIG. 3D). The data may define one or more polygons, value subjects, parcels, points, structures, addresses, and/or customer locations. In some embodiments, new information may be received, such as with respect to a potential new customer, account, etc… In some embodiments, the relationship may comprise the polygon of the location data being disposed within another known polygon (partially or entirely; or vice versa; such as a structure polygon residing within the boundaries of a land parcel polygon) and/or a point associated with the location data being disposed within a known polygon (e.g., a roof centroid of a structure being disposed within the polygon defining the boundaries of the structure). According to some embodiments, proximity and/or other relationships may be analyzed to determine a nature and/or likelihood of relation. In the case that a coordinate point of the location data falls near, but not within, a parcel and/or structure polygon, for example, one or more routines and/or procedures may be executed to determine a probability that the point is associated with the nearby parcel/structure (and/or to determine which nearby parcel and/or structure the point is likely associated with). In the case that two polygons descriptive of the same type of object (e.g., the same level of geospatial data), such as two land parcel polygons, overlap and/or overlap by some threshold percentage or amount (e.g., fifty percent (50%) overlap), a quality control check may be initiated to determine why such overlap exists.
associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region; [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc.
associating, with the geographic region, the geometric shapes corresponding to the plurality of sub-regions in the geographic region; wherein the Examiner interprets the plurality of polygons to be akin the shapes for the example location [0049] The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
associating, with each geometric shape, a rating factor for the real properties located within the sub-region corresponding to the geometric shape; [0074], [0097], [0144] The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc… The location data 1002a-n and/or a result of the location processing 1010 may, for example, be determined and utilized to conduct risk assessment 1030 for any of a variety of purposes. In some embodiments (e.g., as shown), the risk assessment 1030 may be conducted as part of a rating process for determining how to structure an insurance product and/or offering. A "rating engine" utilized in an insurance underwriting process may, for example, retrieve location data 1002a-n and/or a result of the location processing 1010 for input into a calculation (and/or series of calculations and/or a mathematical model) to determine a level of risk likely to be associated with a particular value subject (e.g., an area, device, structure, a plurality of associated (proximate, common ownership, etc.) structures, points, coordinates, and/or locations, an entity, etc.).
storing, in a database, the geometric shapes and the associated rating factors; [0073-0075] In some embodiments, location and/or location relationship data may be gathered and/or stored in a variety of ways. In FIG. 3B, for example, a block diagram of an example location data set 302 (e.g., comprising data descriptive of a polygon 310, one or more points 314a-d, and/or one or more structures 316a-c) mapped to a second example data storage structure 340b of the system 300 according to some embodiments is shown. Data descriptive of (and/or derived from) the various points 314a-d, structures 316a-c, and/or polygon 310, for example, may be mapped to and/or otherwise stored in a location data table 344b-1… The third example data storage structure 340c may, in some embodiments (such as depicted in FIG. 3C), comprise an insurance account numbers field 344c-1, a claim losses field 344c-2, and/or an other insurance account information field 344c-3. The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc.
generating, based on the rating factor and for the real properties located within the sub-region, an output; and [0074], [0150], [0168] The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc. Such information may then be utilized, in some embodiments, to provide and/or sell a subset of location data to a user and/or to determine whether and/or to what extent (or on what terms) an insurance policy and/or other underwriting product should be written, sold, re-written, renewed, modified, etc… Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
providing, via the computing device and based on the geometric shape, the generated output. [0168], [0186] According to some embodiments, the risk assessment instructions 1542-2 may be utilized to accept user-defined point, line, and/or polygon data (e.g., via the interface 1520) identifying and/or defining one or more value subjects for which data and/or analysis are desired… According to some embodiments, the method 1200 may comprise outputting an evaluation, at 1212. In the case that the results of the determination of the total premium at 1208 are not directly and/or automatically utilized for implementation in association with an insurance product, for example, the grading of the premium at 1210 and/or other data such as the risk score determined at 1110 of FIG. 11 may be utilized to output the evaluation, e.g., an indication of the desirability and/or expected profitability of implementing the calculated premium. The outputting of the evaluation may be implemented in any form or manner that is or becomes known or practicable. One or more recommendations, graphical representations, visual aids, comparisons, and/or suggestions may be output, for example, to a device (e.g., a server and/or computer workstation) operated by an insurance underwriter and/or sales agent.
Collins does not expressly disclose using a machine learning model for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and does not expressly disclose wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model. 
Eder, however shows it was known in the art before the invention was filed to use machine learning for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model.  see figs. 6B and 6C, fig. 21, [0130], [0164-065], [0210] (with support in provisional application paragraphs (82, 117, 222, 240-245, 278), fig. 21, which discloses determining planes and contours lines on maps, as well as shapes, and generating 3D models with identified objects in 3D for a given location, FIG. 21 illustrates another embodiment of the portion of the present system which performs 3D map construction/area estimation in order to estimate the dimensions of inventory items, surfaces, and/or other objects. Block 3101 illustrates a consumer interaction module similar to and/or the same as corresponding consumer interaction modules described herein. Block 3102 illustrates a unique object identification module similar to and/or the same as corresponding unique object identification modules described herein. Block 3103 illustrates a mapping module for batch data. This module uses detections from the unique object identification module to reconstruct items of interest in 3D. Block 3104 illustrates a post processing module for the mapping module (block 3103). Once the map is created using all the spatio-temporal data, geometric filtering algorithms are applied to this map to create a more consistent/accurate 3D map. Block 3105 summarizes machine learning output across the description data and represents the output in the form of a 3D rendering or a set of images where a region of interest (ROI)/item of interest, for which respective identification and dimension information is outputted…As shown in FIG. 14A, the second portion 5300 of the virtual representation of the room includes elements such as a chair 5301, which may be semantically segmented by a machine learning model as discussed herein. As such, when a user selects a portion of the chair 5301, the entire chair 5301 may be highlighted or selected as shown by an outline around the chair 5301 in the virtual representation 5300a, in FIG. 14B. FIGS. 15A and 15B illustrate the third portion 5400 of the virtual representation of the room, and a corresponding wireframe representation 5410 of the 3D model of the virtual representation…. In an embodiment, the layout estimation algorithm includes executing an algorithm such as including a mathematical model, a geometry estimation model, a machine learning model, or other algorithm configured to generate a layout of a 3D model. In an embodiment, the model may be configured to generate the floor plan using inputs comprising the images, curves, planes, points, and geometric indicators.
It would have been obvious at the time the invention was filed to modify Collins with the ability to identify objects and determine shapes, planes and contours in a scene using machine learning as taught by Eder, doing so saves the user from having manually enter information by utilizing machine learning to the perform the tedious task relating to entering and identifying information at a location [0046].

As per claim 7, Collins discloses:
wherein the generated output comprises a recommendation for: a residential insurance product, a commercial insurance product, a vehicular insurance product, an insurance underwriting process, a marketing strategy, or a type of field deployment. [0168], [0186] According to some embodiments, the risk assessment instructions 1542-2 may be utilized to accept user-defined point, line, and/or polygon data (e.g., via the interface 1520) identifying and/or defining one or more value subjects for which data and/or analysis are desired… According to some embodiments, the method 1200 may comprise outputting an evaluation, at 1212. In the case that the results of the determination of the total premium at 1208 are not directly and/or automatically utilized for implementation in association with an insurance product, for example, the grading of the premium at 1210 and/or other data such as the risk score determined at 1110 of FIG. 11 may be utilized to output the evaluation, e.g., an indication of the desirability and/or expected profitability of implementing the calculated premium. The outputting of the evaluation may be implemented in any form or manner that is or becomes known or practicable. One or more recommendations, graphical representations, visual aids, comparisons, and/or suggestions may be output, for example, to a device (e.g., a server and/or computer workstation) operated by an insurance underwriter and/or sales agent.

As per claim 8, Collins discloses:
wherein at least one of the geometric shape corresponds to a sub-region associated with a postal code. [0049] Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).

As per claim 10, Collins discloses:
wherein the shared profile comprises at least one of a type of the real properties, a value of the real properties, a neighborhood crime rate, proximity to a body of water, proximity to a golf course, proximity to public transportation, location in a region prone to a natural disaster, position relative to a highway, and position relative to a mountain. [0049], [0100] Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics)...The polygon table 540b may comprise, in accordance with some embodiments, a polygon ID field 544b-1, a parcel type field 544b-2, a centroid coordinate ID field 544b-3, a first vertex coordinate ID field 544b-4, and/or an `n.sup.th` vertex coordinate ID field 544b-n. The structure table 540c may comprise, in accordance with some embodiments, a structure ID field 544c-1, a polygon ID field 544c-2, a structure type field 544c-3, a sub-structure flag field 544c-4, a year built field 544c-5, a year renovated field 544c-6, a centroid coordinate ID field 544c-7, a first corner coordinate ID field 544c-8, and/or an `n.sup.th` corner coordinate ID field 544c-n.

Claims 2-6, 11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Eder in view of Trinko, et al. (US Patent Application Publication 20190362432), “Trinko”.
As per claim 2, Collins discloses:
receiving, via the computing device, a request for an available recommendation associated with a property, wherein the request includes an address associated with the property; [0131-0133] In some embodiments, the point input 926a may be utilized to identify a value subject for which the user desires data and/or for which the user desires to perform a risk assessment. In the example of FIG. 9, the point input 926a may, for example, be determined to indicate that data is desired for a value object comprising the address "111 Main Street"… 
matching, based on comparisons with the collections of coordinate pairs, the address coordinates with the geometric shape;  [0091], [0127] According to some embodiments, the method 400 may comprise searching for existing location records, at 404. Any or all location information received, retrieved, and/or otherwise determined at 402, for example, may be utilized to query one or more databases and/or other data stores to determine whether (and/or a likelihood or probability of whether) the location data matches data already stored and/or available. In the case that a match is determined, the existing database record may be utilized and/or updated. In the case that no match is found, a new database record may be created to store the location information. According to some embodiments, such as in the case that a partial match is found, one or more algorithms and/or procedures may be executed to determine a probability associated with the match. Spelling and/or data entry variations may be analyzed, for example, to determine a likelihood that both the incoming and previously stored/available matched location information is descriptive of the same geographic point, polygon/value subject, parcel, building, etc… User input received via the interface may simply comprise graphical points, lines, and/or polygons overlaid on a map of a geographical area, for example. In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc. The assigned geospatial coordinates/data may, in some embodiments, be utilized to determine one or more address and/or other locational information that are required as keys and/or search or query terms to appropriately access and/or search the desired database schema
retrieving, based on the geometric shape, the associated rating factor; and [0074], [0150], [0168] The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc. Such information may then be utilized, in some embodiments, to provide and/or sell a subset of location data to a user and/or to determine whether and/or to what extent (or on what terms) an insurance policy and/or other underwriting product should be written, sold, re-written, renewed, modified, etc… Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
in response to the request, providing, via a graphical user interface and based on the rating factor, the generated output indicating the available recommendation. [0074], [0150], [0168] Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
Collins does not expressly disclose the following, Trinko, however discloses:
converting the address to address coordinates comprising a latitude and a longitude, wherein the address coordinates correspond to a geolocation of the property; [0046] As noted, data is then formatted in a consistent form and provided to a geocoder 102, being a website that will take a street address and converted to a longitude and latitude value per process block 104. At the conclusion of this process, a data structure will be obtained and stored in the database 88 as indicated in the following Table 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to convert an address to a latitude and longitude as taught by Trinko, doing so further ensures the data is in a consistent form for being stored in a database [0046].

As per claim 3, Collins does not expressly disclose the following, Trinko, however discloses:
associating a timestamp with the geometric shape, and wherein the generated output is based on the timestamp. see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].

As per claim 4, Collins discloses:
determining, for the geographic region, a second plurality of sub-regions; see fig. 2a, and 2C, [0049], [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
updating geometric shapes corresponding to the second plurality of sub-regions; see fig. 2a, and 2C, [0049], [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
updating the geometric shape; see fig. 2a, and 2C, [0049], [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
updating the rating factors. [0077] In such a manner, for example, certified location data and/or value subject data may be supplemented with incoming data to expand the certified location and/or value subject data set based on determinations regarding whether the incoming data is indeed `new`. According to some embodiments, new and/or conflicting data may be processed by and/or through one or more rules (such as the example rule set 342) to correct errors in and/or update existing certified location and/or value subject data with newer, more accurate, and/or supplemental data.
Collins does not expressly disclose the following,  Trinko, however discloses:
applying a second timestamp to the geometric shape; and see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038], [0047] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].

As per claim 5, Collins does not expressly disclose the following,  Trinko, however discloses:
wherein the generated output is based on the second timestamp. see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038], [0047] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].

As per claim 6, Collins does not expressly disclose the following,  Eder, however discloses:
training a machine learning model to determine the plurality of sub-regions. [0087], [0202] (with support in provisional application paragraphs (57, 68, 70, 240) FIG. 18 illustrates an artificial intelligence (AI) model 200 that may be trained to recognize objects, in accordance with one or more implementations. Multiple training images with objects that need to be detected may be presented to the artificial intelligence (AI) framework 202 for training. Training images may contain non-objects such as walls, ceilings, carpets, floors, and/or other non-objects. Each of the training images may have annotations (e.g., location of objects of desire in the image, coordinates, and/or other annotations) and/or pixel wise classification for objects, walls, floors, and/or other training images. Responsive to training being complete, the trained model may be sent to a deployment server 204 running an AI framework. It should be noted that training data is not limited to images and may include different types of input such as audio input (e.g., voice, sounds, etc.), user entries and/or selections made via a user interface, scans and/or other input of textual information, and/or other training data. The AI algorithms may, based on such training, be configured to recognize voice commands and/or input, textual input, etc.
It would have been obvious at the time the invention was filed to modify Collins with the ability to identify objects and determine shapes, planes and contours in a scene by training a machine learning algorithm as taught by Eder, doing so allows the user to be saved from having to manually enter information by utilizing machine learning trained to the perform the tedious task relating to entering and identifying information at a location [0046].

As per claim 11, Collins discloses:
An apparatus, comprising: [0087]
a processor; [0087]
a memory unit storing computer-executable instructions, which when executed by the processor, cause the apparatus to: [0087]
determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile; ; see fig. 2A, showing polygons 210 (akin to regions and sub-regions) for a location (akin to the geographic region) having one or more structures 216 [0049-0052], [0075], [0093] In some embodiments, various rules and/or logic may be implemented, consulted, defined, and/or determined with respect to determining whether a given location is unique and/or whether and/or to what extent the location bears a relationship to one or more other locations. Referring to FIG. 3D, for example, a block diagram of an example rule set 342 of the system 300 according to some embodiments is shown. The example rule set 342 may, for example, provide guidance regarding how likely a particular outcome may be with respect to incoming and/or stored data. Assume, for example, that data descriptive of one or more locations and/or locational elements is already stored in a database (e.g., one or more of the example data storage structures 340a-c; otherwise, not shown in FIG. 3A, FIG. 3B, FIG. 3C, and/or FIG. 3D). The data may define one or more polygons, value subjects, parcels, points, structures, addresses, and/or customer locations. In some embodiments, new information may be received, such as with respect to a potential new customer, account, etc… In some embodiments, the relationship may comprise the polygon of the location data being disposed within another known polygon (partially or entirely; or vice versa; such as a structure polygon residing within the boundaries of a land parcel polygon) and/or a point associated with the location data being disposed within a known polygon (e.g., a roof centroid of a structure being disposed within the polygon defining the boundaries of the structure). According to some embodiments, proximity and/or other relationships may be analyzed to determine a nature and/or likelihood of relation. In the case that a coordinate point of the location data falls near, but not within, a parcel and/or structure polygon, for example, one or more routines and/or procedures may be executed to determine a probability that the point is associated with the nearby parcel/structure (and/or to determine which nearby parcel and/or structure the point is likely associated with). In the case that two polygons descriptive of the same type of object (e.g., the same level of geospatial data), such as two land parcel polygons, overlap and/or overlap by some threshold percentage or amount (e.g., fifty percent (50%) overlap), a quality control check may be initiated to determine why such overlap exists.
associating, with each sub-region, a collection of coordinate pairs, wherein the collection describes a boundary of a geometric shape corresponding to the sub-region, [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc.
receive a request for a recommendation associated with a property, wherein the request includes an address associated with the property; [0131-0133] In some embodiments, the point input 926a may be utilized to identify a value subject for which the user desires data and/or for which the user desires to perform a risk assessment. In the example of FIG. 9, the point input 926a may, for example, be determined to indicate that data is desired for a value object comprising the address "111 Main Street"…
match the address coordinates with one of the geometric shapes corresponding to the plurality of sub-regions; [0091], [0127] According to some embodiments, the method 400 may comprise searching for existing location records, at 404. Any or all location information received, retrieved, and/or otherwise determined at 402, for example, may be utilized to query one or more databases and/or other data stores to determine whether (and/or a likelihood or probability of whether) the location data matches data already stored and/or available. In the case that a match is determined, the existing database record may be utilized and/or updated. In the case that no match is found, a new database record may be created to store the location information. According to some embodiments, such as in the case that a partial match is found, one or more algorithms and/or procedures may be executed to determine a probability associated with the match. Spelling and/or data entry variations may be analyzed, for example, to determine a likelihood that both the incoming and previously stored/available matched location information is descriptive of the same geographic point, polygon/value subject, parcel, building, etc… User input received via the interface may simply comprise graphical points, lines, and/or polygons overlaid on a map of a geographical area, for example. In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc. The assigned geospatial coordinates/data may, in some embodiments, be utilized to determine one or more address and/or other locational information that are required as keys and/or search or query terms to appropriately access and/or search the desired database schema
retrieve, based on the one of the geometric shapes, an associated rating factor; and [0074], [0150], [0168] The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc. Such information may then be utilized, in some embodiments, to provide and/or sell a subset of location data to a user and/or to determine whether and/or to what extent (or on what terms) an insurance policy and/or other underwriting product should be written, sold, re-written, renewed, modified, etc… Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
in response to the request, provide, via a graphical user interface and based on the rating factor, an indication of an available recommendation. [0074], [0150], [0168] Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
Collins does not expressly disclose the following, Trinko, however discloses:
convert the address to address coordinates comprising a latitude and a longitude, wherein the address coordinates correspond to a geolocation of the property; [0046] As noted, data is then formatted in a consistent form and provided to a geocoder 102, being a website that will take a street address and converted to a longitude and latitude value per process block 104. At the conclusion of this process, a data structure will be obtained and stored in the database 88 as indicated in the following Table 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to convert an address to a latitude and longitude as taught by Trinko, doing so further ensures the data is in a consistent form for being stored in a database [0046].

Collins does not expressly disclose using a machine learning model for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and does not expressly disclose wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model. 
Eder, however shows it was known in the art before the invention was filed to use machine learning for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model.  see figs. 6B and 6C, fig. 21, [0130], [0164-065], [0210] (with support in provisional application paragraphs (82, 117, 222, 240-245, 278), fig. 21, which discloses determining planes and contours lines on maps, as well as shapes, and generating 3D models with identified objects in 3D), FIG. 21 illustrates another embodiment of the portion of the present system which performs 3D map construction/area estimation in order to estimate the dimensions of inventory items, surfaces, and/or other objects. Block 3101 illustrates a consumer interaction module similar to and/or the same as corresponding consumer interaction modules described herein. Block 3102 illustrates a unique object identification module similar to and/or the same as corresponding unique object identification modules described herein. Block 3103 illustrates a mapping module for batch data. This module uses detections from the unique object identification module to reconstruct items of interest in 3D. Block 3104 illustrates a post processing module for the mapping module (block 3103). Once the map is created using all the spatio-temporal data, geometric filtering algorithms are applied to this map to create a more consistent/accurate 3D map. Block 3105 summarizes machine learning output across the description data and represents the output in the form of a 3D rendering or a set of images where a region of interest (ROI)/item of interest, for which respective identification and dimension information is outputted…As shown in FIG. 14A, the second portion 5300 of the virtual representation of the room includes elements such as a chair 5301, which may be semantically segmented by a machine learning model as discussed herein. As such, when a user selects a portion of the chair 5301, the entire chair 5301 may be highlighted or selected as shown by an outline around the chair 5301 in the virtual representation 5300a, in FIG. 14B. FIGS. 15A and 15B illustrate the third portion 5400 of the virtual representation of the room, and a corresponding wireframe representation 5410 of the 3D model of the virtual representation…. In an embodiment, the layout estimation algorithm includes executing an algorithm such as including a mathematical model, a geometry estimation model, a machine learning model, or other algorithm configured to generate a layout of a 3D model. In an embodiment, the model may be configured to generate the floor plan using inputs comprising the images, curves, planes, points, and geometric indicators.
It would have been obvious at the time the invention was filed to modify Collins with the ability to identify objects and determine shapes, planes and contours in a scene using machine learning as taught by Eder, doing so saves the user from having manually enter information by utilizing machine learning to the perform the tedious task relating to entering and identifying information at a location [0046].

As per claim 14, Collins discloses:
compare the address coordinates with the collection of coordinate pairs. [0091], [0127] According to some embodiments, the method 400 may comprise searching for existing location records, at 404. Any or all location information received, retrieved, and/or otherwise determined at 402, for example, may be utilized to query one or more databases and/or other data stores to determine whether (and/or a likelihood or probability of whether) the location data matches data already stored and/or available. In the case that a match is determined, the existing database record may be utilized and/or updated. In the case that no match is found, a new database record may be created to store the location information. According to some embodiments, such as in the case that a partial match is found, one or more algorithms and/or procedures may be executed to determine a probability associated with the match. Spelling and/or data entry variations may be analyzed, for example, to determine a likelihood that both the incoming and previously stored/available matched location information is descriptive of the same geographic point, polygon/value subject, parcel, building, etc… User input received via the interface may simply comprise graphical points, lines, and/or polygons overlaid on a map of a geographical area, for example. In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc. The assigned geospatial coordinates/data may, in some embodiments, be utilized to determine one or more address and/or other locational information that are required as keys and/or search or query terms to appropriately access and/or search the desired database schema

As per claim 16, Collins does not expressly disclose the following, Trinko, however discloses:
associate a timestamp with the geometric shape, and wherein the indication of the available recommendation is based on the timestamp. see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].

As per claim 17, Collins discloses:
update the geometric shape; see fig. 2a, and 2C, [0049], [0054], [0077], [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
update the rating factor; and [0077] In such a manner, for example, certified location data and/or value subject data may be supplemented with incoming data to expand the certified location and/or value subject data set based on determinations regarding whether the incoming data is indeed `new`. According to some embodiments, new and/or conflicting data may be processed by and/or through one or more rules (such as the example rule set 342) to correct errors in and/or update existing certified location and/or value subject data with newer, more accurate, and/or supplemental data.
Collins does not expressly disclose the following, Trinko, however discloses:
associate a second timestamp with the geometric shape, and wherein the indication of the available recommendation is based on the second timestamp. see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038], [0047] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].

As per claim 18, Collins discloses:
wherein the recommendation is for: a residential insurance product, a commercial insurance product, a vehicular insurance product, an insurance underwriting process, a marketing strategy, or a type of field deployment. [0168], [0186] According to some embodiments, the risk assessment instructions 1542-2 may be utilized to accept user-defined point, line, and/or polygon data (e.g., via the interface 1520) identifying and/or defining one or more value subjects for which data and/or analysis are desired… According to some embodiments, the method 1200 may comprise outputting an evaluation, at 1212. In the case that the results of the determination of the total premium at 1208 are not directly and/or automatically utilized for implementation in association with an insurance product, for example, the grading of the premium at 1210 and/or other data such as the risk score determined at 1110 of FIG. 11 may be utilized to output the evaluation, e.g., an indication of the desirability and/or expected profitability of implementing the calculated premium. The outputting of the evaluation may be implemented in any form or manner that is or becomes known or practicable. One or more recommendations, graphical representations, visual aids, comparisons, and/or suggestions may be output, for example, to a device (e.g., a server and/or computer workstation) operated by an insurance underwriter and/or sales agent.

As per claim 19 Collins discloses:
wherein the shared profile comprises one or more selected from the group consisting of a type of the real property, a value of the real property, a neighborhood crime rate, proximity to a body of water, proximity to a golf course, proximity to public transportation, location in a region prone to a natural disaster, position relative to a highway, and position relative to a mountain. [0049], [0100] Referring now to FIG. 2A, FIG. 2B, FIG. 2C, and FIG. 2D, a top view of an example location 200, a first perspective view of the example location 200, a zoomed-in top view of a portion 202 of the example location 200, and a second perspective view of the example location 200 according to some embodiments are shown, respectively. The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics)...The polygon table 540b may comprise, in accordance with some embodiments, a polygon ID field 544b-1, a parcel type field 544b-2, a centroid coordinate ID field 544b-3, a first vertex coordinate ID field 544b-4, and/or an `n.sup.th` vertex coordinate ID field 544b-n. The structure table 540c may comprise, in accordance with some embodiments, a structure ID field 544c-1, a polygon ID field 544c-2, a structure type field 544c-3, a sub-structure flag field 544c-4, a year built field 544c-5, a year renovated field 544c-6, a centroid coordinate ID field 544c-7, a first corner coordinate ID field 544c-8, and/or an `n.sup.th` corner coordinate ID field 544c-n.

As per claim 20, Collins discloses:
One or more non-transitory computer-readable media storing instructions that, when executed by a computing device, cause the computing device to: [0087]
determine, for a geographic region and based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile; see fig. 2A, showing polygons 210 (akin to regions and sub-regions) for a location (akin to the geographic region) having one or more structures 216 [0049-0052], [0075], [0093] In some embodiments, various rules and/or logic may be implemented, consulted, defined, and/or determined with respect to determining whether a given location is unique and/or whether and/or to what extent the location bears a relationship to one or more other locations. Referring to FIG. 3D, for example, a block diagram of an example rule set 342 of the system 300 according to some embodiments is shown. The example rule set 342 may, for example, provide guidance regarding how likely a particular outcome may be with respect to incoming and/or stored data. Assume, for example, that data descriptive of one or more locations and/or locational elements is already stored in a database (e.g., one or more of the example data storage structures 340a-c; otherwise, not shown in FIG. 3A, FIG. 3B, FIG. 3C, and/or FIG. 3D). The data may define one or more polygons, value subjects, parcels, points, structures, addresses, and/or customer locations. In some embodiments, new information may be received, such as with respect to a potential new customer, account, etc… In some embodiments, the relationship may comprise the polygon of the location data being disposed within another known polygon (partially or entirely; or vice versa; such as a structure polygon residing within the boundaries of a land parcel polygon) and/or a point associated with the location data being disposed within a known polygon (e.g., a roof centroid of a structure being disposed within the polygon defining the boundaries of the structure). According to some embodiments, proximity and/or other relationships may be analyzed to determine a nature and/or likelihood of relation. In the case that a coordinate point of the location data falls near, but not within, a parcel and/or structure polygon, for example, one or more routines and/or procedures may be executed to determine a probability that the point is associated with the nearby parcel/structure (and/or to determine which nearby parcel and/or structure the point is likely associated with). In the case that two polygons descriptive of the same type of object (e.g., the same level of geospatial data), such as two land parcel polygons, overlap and/or overlap by some threshold percentage or amount (e.g., fifty percent (50%) overlap), a quality control check may be initiated to determine why such overlap exists.
associate, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region; [0054] [0127] In some embodiments, one or more points 214 may coincide with, identify, and/or define one or more vertices 212 of the polygons 210a-c. As depicted with respect to the third polygon 210c, for example, a fourth point 214c-1 may define a location of the first vertex 212c-1 of the third polygon 210c and/or a fifth point 214c-2 may define a location of the third vertex 212c-3 of the third polygon 210c. In such a manner, for example, coordinate data associated with the fourth and fifth points 214c-1, 214c-2 may define a geospatial relationship between the third polygon 210c and other geospatially referenced objects and/or areas (e.g., the other polygons 210a-b)… In some embodiments, the points, lines, and/or polygons may be converted to and/or assigned to one or more geospatial and/or geo-referenced coordinates such as a latitude and longitude coordinate, a GPS coordinate, and/or a certified location certificate, number, identifier, etc.
associate, with the geographic region, geometric shapes corresponding to the plurality of sub-regions in the geographic region; wherein the Examiner interprets the plurality of polygons to be akin the shapes for the example location [0049] The example location 200 may comprise a city block and/or a portion of a certain area or zone such as a census tract, voting district, United States Geological Survey (USGS) quadrangle, media market, and/or zip code, for example. In some embodiments, as depicted in FIG. 2A, FIG. 2B, FIG. 2C, and/or FIG. 2D, for example, the example location 200 may comprise a plurality of polygons 210a-c (e.g., land parcels and/or value subjects). The polygons 210a-c may, in some embodiments, be defined by municipalities and comprise tax and/or assessment parcels. In some embodiments, polygons 210a-c may be defined by other entities (e.g., by an insurance company employee) and/or be based on other geographic, economic, social, political, and/or other demographic and/or business factors (e.g., based on risk and/or other underwriting characteristics).
generate, for each geometric shape and based on the rating factor, an output; and [0074], [0150], [0168] The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc. Such information may then be utilized, in some embodiments, to provide and/or sell a subset of location data to a user and/or to determine whether and/or to what extent (or on what terms) an insurance policy and/or other underwriting product should be written, sold, re-written, renewed, modified, etc… Results of the risk/loss control 1080 may, according to some embodiments, be fed back into the method 1000 to refine the risk assessment 1030, the premium calculation 1040 (e.g., for subsequent insurance queries and/or calculations), the insurance policy renewal review 1070 (e.g., a re-calculation of an existing policy for which the one or more claims 1060 were filed), and/or the location processing 1010 to appropriately scale the output of the risk assessment 1080.
store, in a database, the geometric shapes and the associated rating factors; [0073-0075] In some embodiments, location and/or location relationship data may be gathered and/or stored in a variety of ways. In FIG. 3B, for example, a block diagram of an example location data set 302 (e.g., comprising data descriptive of a polygon 310, one or more points 314a-d, and/or one or more structures 316a-c) mapped to a second example data storage structure 340b of the system 300 according to some embodiments is shown. Data descriptive of (and/or derived from) the various points 314a-d, structures 316a-c, and/or polygon 310, for example, may be mapped to and/or otherwise stored in a location data table 344b-1… The third example data storage structure 340c may, in some embodiments (such as depicted in FIG. 3C), comprise an insurance account numbers field 344c-1, a claim losses field 344c-2, and/or an other insurance account information field 344c-3. The certified location certificate number 344b-2 (and/or the location data table 344b-1) may be utilized, for example, to determine aggregate losses (actual and/or predicted), exposure and/or risk levels, and/or other certified location-based and/or value subject-based metrics for any given polygon, parcel, structure, etc.
Collins does not expressly disclose the following, Trinko, however discloses:
associate, with each geometric shape, a timestamp, and a rating factor associated with the timestamp, wherein the rating factor is for a product available for the real properties located within the sub-region corresponding to the geometric shape; see fig. 4 showing the different shadings for the different shapes, [0009], [0032-0036], [0038], [0047] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43… The present invention provides a system that both offers crime risk information and that encourages use of this information by consumers both by pushing crime risk tips to the individual based on the environmental crime risk and recording the individual's compliance with crime avoidance recommendations to create the opportunity for discount insurance programs that encourage prudent consumer risk avoidance. The system also allows for the assessment of risk both in a consumer's actions and their attempts to comply with risk avoidance which may be used by insurance companies and the like for making underwriting decisions for example in adjusting premiums.
store, in a database, the associated timestamps; [0043], [0047] The crime data extracted from the website is stored in a uniform format in a database 88 that may be also implemented on the extraction system 72…The script 86 translates these locally implemented codes into a standard FBI coding scheme and stores the code and a written description at columns 6 and 7. The date and time of the crime is also obtained and stored at column 8 to provide data specific to different seasons or times of the day
provide, based on the associated timestamp, the generated output. see fig. 4 showing the different shadings for the different shapes, [0032-0036], [0038] For example, a local street 18a might be covered by shading 22 denoting a likelihood of auto theft. This is because auto theft would affect anyone parking on the local street 18a. Conversely, a limited access highway 18b may be positioned visually in front of the shading 22 denoting a likelihood of auto theft, because travelers on the highway 18b would not be susceptible to problems of auto theft. A shading 24 denoting weapon crimes, on the other hand, might cover limited access highway 18b to the extent that such activity reflects a more significant risk to highway travelers… In particular the crime risk data 41 may provide for geographic coordinates demarcating zones of crime risk represented by areas of the shading 22 and 24… Alternatively or in addition the crime risk may be keyed to dates or ranges of dates to reflect seasonal variations, for example, weather or tourist influx… Referring now to FIG. 5, crime data may be obtained from a variety of public sources, generally as crime points 40, 42 or 43 where a given crime will be identified as to type, time of day and date, and location on a geographic grid 44. This data may retained as point data indicating an incident of a crime type (for example through color) and its location, or may be turned into areal crime shadings 22 and 24 through the use of a first two-dimensional convolution kernel 46 applied to each crime point 40, 42 and 43
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to track the risk data based on time and date as taught by Trinko, doing allows the user to opt to view data over different ranges of times and dates [0038, 0051].
Collins does not expressly disclose using a machine learning model for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and does not expressly disclose wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model. 
Eder, however shows it was known in the art before the invention was filed to use machine learning for determining, for a geographic region and via a computing device and based on geolocation data, a plurality of sub-regions and determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model.  see figs. 6B and 6C, fig. 21, [0130], [0164-065], [0210] (with support in provisional application paragraphs (82, 117, 222, 240-245, 278), fig. 21, which discloses determining planes and contours lines on maps, as well as shapes, and generating 3D models with identified objects in 3D), FIG. 21 illustrates another embodiment of the portion of the present system which performs 3D map construction/area estimation in order to estimate the dimensions of inventory items, surfaces, and/or other objects. Block 3101 illustrates a consumer interaction module similar to and/or the same as corresponding consumer interaction modules described herein. Block 3102 illustrates a unique object identification module similar to and/or the same as corresponding unique object identification modules described herein. Block 3103 illustrates a mapping module for batch data. This module uses detections from the unique object identification module to reconstruct items of interest in 3D. Block 3104 illustrates a post processing module for the mapping module (block 3103). Once the map is created using all the spatio-temporal data, geometric filtering algorithms are applied to this map to create a more consistent/accurate 3D map. Block 3105 summarizes machine learning output across the description data and represents the output in the form of a 3D rendering or a set of images where a region of interest (ROI)/item of interest, for which respective identification and dimension information is outputted…As shown in FIG. 14A, the second portion 5300 of the virtual representation of the room includes elements such as a chair 5301, which may be semantically segmented by a machine learning model as discussed herein. As such, when a user selects a portion of the chair 5301, the entire chair 5301 may be highlighted or selected as shown by an outline around the chair 5301 in the virtual representation 5300a, in FIG. 14B. FIGS. 15A and 15B illustrate the third portion 5400 of the virtual representation of the room, and a corresponding wireframe representation 5410 of the 3D model of the virtual representation…. In an embodiment, the layout estimation algorithm includes executing an algorithm such as including a mathematical model, a geometry estimation model, a machine learning model, or other algorithm configured to generate a layout of a 3D model. In an embodiment, the model may be configured to generate the floor plan using inputs comprising the images, curves, planes, points, and geometric indicators.
It would have been obvious at the time the invention was filed to modify Collins with the ability to identify objects and determine shapes, planes and contours in a scene using machine learning as taught by Eder, doing so saves the user from having manually enter information by utilizing machine learning to the perform the tedious task relating to entering and identifying information at a location [0046].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Eder in view of Trinko in view of Dybvik, et al. (US Patent Application Publication 20210035226 with priority to US Provision Application 62/879,847 filed 07/29/2019), “Dybvik”.
As per claim 9, Collins does not expressly disclose the following, Dybvik, however discloses:
wherein at least one of the geometric shapes corresponds to a sub- region associated with a rectangular grid based on geolocation data. see fig. 4C of provisional/PB Pub, showing the rectangular grid and sub-regions, [0050] ([0050] of provisional) FIGS. 4B and 4C show a portion of a geocoded map 410 overlaid with tile groupings associated with the locations A, B, and C from FIG. 1B. For example, as shown in FIG. 4B, the center tile in grouping 412 includes locations A and B, and location C falls within one of the adjacent tiles. Additionally, the center tile in grouping 414 includes location C, and locations A and B fall within one of the adjacent tiles. In some embodiments, tile processing engine 142 also treats each tile in tile groupings 412 and 414 as a center tile and calculates the exposure accumulation values for additional tile groupings 416 and 418 as shown in FIG. 4C using the tile exposure values shown in Table 3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Collins with the ability to use a grid to identify locations of increased exposure as taught by Dybvik, doing so obtains a more accurate picture of where their greatest exposure risks lie, which may not correspond to an insured location based on locations in close proximity to on another in the grid [0050].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694